      Case: 1:21-cv-01224 Document #: 10 Filed: 05/27/21 Page 1 of 1 PageID #:24




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 RICHARD E. WOLD,

        Plaintiff,
                                                        Case No. 1:21-cv-01224
 v.
                                                        Judge Robert W. Gettleman
 NATIONWIDE ACCEPTANCE, LLC,

        Defendant.

                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that RICHARD E. WOLD (“Plaintiff”) and NATIONWIDE

ACCEPTANCE, LLC (“Defendant”), hereby notify the Court the parties have reached settlement,

and are in the process of completing the settlement agreement and filing dismissal papers. The

parties anticipate filing dismissal papers within 45 days.



 DATED: May 27, 2021                                 Respectfully submitted,

                                                     RICHARD E. WOLD

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
